DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
Claims 1-10, filed 12/31/2019, are currently pending. 
Claim Objections
Claim 7 is objected to because of the following informalities:  
Claim 7, lines 4-5, “making these light emitting units face the ear” sounds awkward. 
Claim 7, line 11, “acupoints;” should read “acupoints; and”.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: the “light emitting units” in claims 1 and 7, and “an ear attachment component” and “an ear covering component” in claims 2 and 8. The light emitting units are being understood as LEDs as described in claims 6 and 10, and on page 6, lines 7-8 of the instant specification. The ear attachment component is being understood as an attachment feature that holds the device to the ear, and an ear covering component is being understood as a part of the device that covers the ear as described in paragraph [0031]. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-10 are rejected under 35 U.S.C. 101 because it is drawn to non-statutory subject matter.  Applicant recites part of a human, i.e. "…a mask instrument applied to one ear of a human body…”(Claim 1, line 1; Claim 7, line 2) “…light emitting units corresponds to at least one of the acupoints of the ear…” (Claim 1, lines 9-10; Claim 7, lines 6-7) "…buttons corresponding to at least one of the acupoints of the ear…”(Claim 1, lines 13-14; Claim 7, lines 10-11) “…the light emitting unit corresponding to the acupoint…” (Claim 1, lines 15-16; Claim 7, lines 13-14) “…an ear attachment component that is hung on the ear…” (Claim 2, line 2; Claim 8, line 3), “…light emitting unit illuminated an earlobe…” (Claim 4, lines 1-2), “…light emitting unit illuminated a central region of the ear…” (Claim 5, lines 1-2), . Thus, these claims include a human within the scope and are non-statutory. 
A claim directed to or including within its scope a human is not considered to be patentable subject matter under 35 U.S.C. 101. The grant of a limited, but exclusive property right in a human being is prohibited by the Constitution. In re Wakefield, 422 F.2d 897, 164 USPQ 636 (CCPA 1970).  The examiner suggests using the phrase "adapted to” or “configured to” when referring to the location of the mask instrument/light emitting units/ear attachment component in relation to the ear or acupoints of the ear.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 7, 8, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nabat et al. (US Patent Application Publication 2013/0331640), hereinafter Nabat.
Regarding claim 7, Nabat teaches a controlling method for biophotonic mask instrument, wherein the biophotonic mask instrument is applied to one ear of a human body (e.g. Abstract; Fig. 2); the controlling method comprising: 
providing a plurality of light emitting units, and making these light 5emitting units face the ear of the human body (e.g. Fig. 3: light emitting units 21 a, b, c, d, facing the ear of the body H12); a wavelength of a light of these light emitting units being 400 nm to 1000 nm, with each of the light emitting units corresponding to at least one of acupoints of the ear (e.g. Par. [0013], i.e. “In one preferred embodiment, the wavelength of the stimulation light beam ranges from about 450 nm to about 1000 nm.”; Par. [0031], i.e., “The plurality of light emitters 21 are disposed within the interior portion of the ear shield 11 in array manner in order to face the plurality of acupuncture points H121 of the wearer's ear respectively”; Fig. 3: light emitters 21a, b, c, d lined up to acupuncture points); 
providing an application installed in an intelligent electronic device, wherein the application includes a console which offers a plurality of 10buttons for making selections, and each of the buttons corresponds to at least one of the acupoints (e.g. Par. [0044]: the controller 12a is being considered the intelligent electronic device which includes multiple buttons to operate the device; Par. [0038]: the device contains an activation button that corresponds with the lights that correspond with the acupuncture points of the ear); 
selecting at least one of the buttons on the console for lighting up at least one of the light emitting units, and the light emitting unit corresponding to the acupoint which is corresponding to the selected button 15lights up (e.g. Par. [0038]: the activation button turns on the lights; Fig. 3: the lights correspond to different acupoints of the ear H121a, b, and c).
Regarding claim 8, Nabat further teaches an ear attachment component that is hung on the ear (e.g. Fig. 2: device is hung on the ear through ear attachment feature 12; Par. [0030], i.e. “Moreover, the hanging member 12 also can be configured to hang on the wearer's head H1.”); and an ear covering component that is connected to the ear attachment component (e.g. Fig. 2: ear shield 11 is being considered the ear covering component which is connected to ear attachment feature 12; Par. [0030], i.e. “The ear shield 11 is used for covering the wearer's ear H12…The hanging member 12 includes a connection portion 121 connected to the ear shield 11.”); wherein these light emitting units are placed in the ear covering component (e.g. Fig. 3: light emitters 21 a, b, c, d inside ear shield 11; Par. [0031]), and these light emitting units spaced apart from each other by a fixed distance (e.g. Par. [0031]: plurality of light emitters are arranged in an array).
Regarding claim 10, Nabat further teaches wherein the light emitting unit is a light emitting diode (e.g. Par. [0015], i.e. “Preferably, the plurality of light emitters consists of LEDs (Light Emitting Diodes)”; Par. [0034]: the acupoint stimulation elements are LEDs).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Nabat et al. (US Patent Application Publication 2013/0331640), hereinafter Nabat, and further in view of Johnson et al. (US Patent Application Publication 2015/0127076), hereinafter Johnson.
Regarding claim 1, Nabat discloses a biophotonic mask instrument applied to one ear of a human body (e.g. Abstract; Fig. 2), wherein the biophotonic mask instrument is connected to an 5intelligent electronic device, and the intelligent electronic device is located outside the biophotonic mask instrument (e.g. Fig. 7: controller 12a located outside of the mask intrument); the biophotonic mask instrument comprising: 
a plurality of light emitting units spaced apart from each other by a fixed distance (e.g. Par. [0031]: plurality of light emitters are arranged in an array); a 10wavelength of a light of these light emitting units being 400 nm to 1000 nm (e.g. Par. [0013], i.e. “In one preferred embodiment, the wavelength of the stimulation light beam ranges from about 450 nm to about 1000 nm.”), and each of the light emitting units corresponds to at least one of the acupoints of the ear (e.g. Par. [0031], i.e., “The plurality of light emitters 21 are disposed within the interior portion of the ear shield 11 in array manner in order to face the plurality of acupuncture points H121 of the wearer's ear respectively”; Fig. 3: light emitters 21a, b, c, d lined up to acupuncture points); and 
an application installed in the intelligent electronic device, wherein the application includes a console which offers a plurality of buttons for making 15selections, with each of the buttons corresponding to at least one of the acupoints of the ear (e.g. Par. [0044]: the controller 12a is being considered the intelligent electronic device which includes multiple buttons to operate the device; Par. [0038]: the device contains an activation button that corresponds with the lights that correspond with the acupuncture points of the ear); 
wherein when at least one of the buttons is selected, the light emitting unit corresponding to the acupoint which is corresponding to the selected button lights up (e.g. Par. [0038]: the activation button turns on the lights).
However, Nabat fails to disclose wherein the mask instrument is wirelessly connected to an electronic device, and wherein the light emitting units are arranged in a grid shape. Johnson is directed towards a light therapy device. Johnson discloses the light therapy device is wirelessly connected to an electronic device (e.g. Par. [0035], i.e. “In general, the controller/user interface 14 may comprise a suitable microprocessor, circuit board and user interface which communicates by wired or wireless connection with the shapeable pad light emitting apparatus 12 to provided on/off, mode and pulsation control of the light emitted by the LEDs of the shapeable pad light emitting apparatus 12”), and wherein the light emitting units are arranged in a grid shape (e.g. Fig. 1: LEDs 23 arranged in a grid shape on device 12).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Nabat to include the light therapy device being wirelessly connected to an electronic device and the lights being arranged in a grid shape as taught by Johnson in order to provide the predictable results of wireless control of the device to provide light therapy in a more controlled pattern to the selected areas.
Claim 1 is obvious over Nabat and Johnson, as indicated above. Regarding claim 2, Nabat further discloses an ear attachment component that is hung on the ear (e.g. Fig. 2: device is hung on the ear through ear attachment feature 12; Par. [0030], i.e. “Moreover, the hanging member 12 also can be configured to hang on the wearer's head H1.”); and an ear covering component that is connected to the ear attachment component (e.g. Fig. 2: ear shield 11 is being considered the ear covering component which is connected to ear attachment feature 12; Par. [0030], i.e. “The ear shield 11 is used for covering the wearer's ear H12…The hanging member 12 includes a connection portion 121 connected to the ear shield 11.”); wherein these light emitting units are placed in the ear covering component (e.g. Fig. 3: light emitters 21 a, b, c, d inside ear shield 11; Par. [0031]).
 Claim 1 is obvious over Nabat and Johnson, as indicated above. Regarding claim 3, Nabat in view of Johnson discloses the claimed invention but does not disclose expressly the fixed distance is from 0.8mm to 1.2mm or from 0.65mm to 1.5mm.  It would have been an obvious matter of design choice to a person of ordinary skill in the art to modify the invention as taught by Nabat in view of Johnson with the fixed distance being 0.8mm to 1.2mm or 0.65mm to 1.5mm, because Applicant has not disclosed that the fixed distance being 0.8mm to 1.2mm or 0.65mm to 1.5mm provides an advantage, is used for a particular purpose, or solves a stated problem.  One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with lights arranged in a grid as taught by Nabat in view of Johnson, because it provides light therapy to the user at the specified locations and since it appears to be an arbitrary design consideration which fails to patentably distinguish over Nabat in view of Johnson.
Claim 1 is obvious over Nabat and Johnson, as indicated above. Regarding claim 4, Nabat further discloses wherein the light emitting 10unit illuminates an earlobe of the ear with a light having a wavelength of 400 nm to 600 nm (e.g. Par. [0034]: light stimulation beam S4 is at about 450 nm; Fig. 3: light stimulation beam S4 is directed towards the earlobe).
Claim 1 is obvious over Nabat and Johnson, as indicated above. Regarding claim 5, Nabat further discloses wherein the light emitting unit illuminates a central region of the ear with a light having a wavelength 15of 600 nm to 1000 nm. (e.g. Par. [0034]: light stimulation beam S2 ranges from 600nm – 1000nm; Fig. 3: light stimulation beam S2 is directed towards a central region of the ear).
Claim 1 is obvious over Nabat and Johnson, as indicated above. Regarding claim 6, Nabat further discloses wherein the light emitting unit is a light emitting diode (e.g. Par. [0015], i.e. “Preferably, the plurality of light emitters consists of LEDs (Light Emitting Diodes)”; Par. [0034]: the acupoint stimulation elements are LEDs).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Nabat et al. (US Patent Application Publication 2013/0331640), hereinafter Nabat. 
Claim 1 is anticipated by Nabat as indicated above. Regarding claim 9, Nabat discloses the claimed invention but does not disclose expressly the fixed distance is from 0.8mm to 1.2mm or from 0.65mm to 1.5mm.  It would have been an obvious matter of design choice to a person of ordinary skill in the art to modify the invention as taught by Nabat with the fixed distance being 0.8mm to 1.2mm or 0.65mm to 1.5mm, because Applicant has not disclosed that the fixed distance being 0.8mm to 1.2mm or 0.65mm to 1.5mm provides an advantage, is used for a particular purpose, or solves a stated problem.  One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with lights arranged in an array as taught by Nabat, because it provides light therapy to the user at the specified locations and since it appears to be an arbitrary design consideration which fails to patentably distinguish over Nabat.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Johnson (US 2013/0274839) discloses a light therapy device and method.
Branch (US 2008/0046042) discloses an auricular therapy device.
Pruitt (US 2009/0088822) discloses an apparatus for providing therapeutic laser treatment).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHREYA P ANJARIA whose telephone number is (571)272-9083. The examiner can normally be reached M-F: 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHREYA ANJARIA/Examiner, Art Unit 3792                                                                                                                                                                                                        

/MALLIKA D FAIRCHILD/Primary Examiner, Art Unit 3792